Title: From George Washington to James Mitchell Varnum, 10 July 1782
From: Washington, George
To: Varnum, James Mitchell


                  
                     Sir
                     Head Quarters July 10. 1782
                  
                  Colonel Olney deliver’d me your favor of the 23 June—I am much indebted to that Gentleman for his close attention to the good of Service whilst in your State—He has certainly proved himself a valuable Officer.
                  Tho’ your State have not fully complied with the desires of Congress some Credit is due them for what they have done I am sorry I cannot say so much of the other States—but tho’ the conduct of the people at large is truly alarming I cannot consent to view our situation in that distrest light in which you seem to do—I still hope that some fortunate Crisis will arrive, when those destructive passions, which I confess too generally pervade all Ranks, shall give place to that love of Freedom which first animated us in this Contest.
                  From the Deposition you inclosed me, it appears, that the Negro was hired for three Years, and the person who hired him took the Bounty and sent him to the Army—If his Term of Service in the Army is not longer than that for which he was hired I do not see that the owner of the Negro Suffers by it at all Events it would be an injustice to the Country to discharge a Man who it appears has cost them three hundred Dollars. If the Sending him was illegal recourse should be had against the Class that sent him, and they Should be obliged to furnish another Man in his place without which he cannot be discharged.I am.
                  
               